Citation Nr: 1112855	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  00-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1967 to November 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This claim has been the subject of multiple Board decisions and subsequent appeals to the United States Court of Appeals for Veterans Claims (Court).  The Board initially denied the claim on appeal in a June 2004 decision.  The Veteran appealed this decision to the Court.  Based on a September 2004 Joint Motion for Court Remand (Joint Motion or JMR), the Court remanded the Board's decision for development in compliance with the Joint Motion.  In a June 2005 decision, the Board remanded the claim for an examination and medical opinions regarding the Veteran's back disorder.  The Board again denied the claim on appeal in an April 2006 decision.  The Veteran appealed to Court.  Based on an August 2007 Joint Motion, the Court remanded the Board's decision for development in compliance with the Joint Motion.  The JMR noted that the VA examiner had not answered the questions posed by the Board's remand with the correct standard.  In May 2008, the Board remanded the claim for an examination and to obtain required etiological medical opinions.  

The Board most recently denied the claim on appeal in a December 2008 decision.  The Veteran appealed to the Court.  Based on a November 2009 Joint Motion, the Court remanded the Board's decision for development in compliance with the Joint Motion.  The JMR noted that both the Board and the VA examiners had ignored a pertinent piece of medical evidence.  In March 2010, the Board remanded the issue on appeal for an examination and readjudication.  That development has been completed and the case is properly before the Board for appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board finds that this appeal must be remanded to obtain an adequate examination that complies with the directives of the March 2010 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007). 

A March 2010 Board remand directed that an examination of the Veteran be conducted by a physician other than the VA physician who conducted the previous VA examinations.  The remand also directed that the examiner provide an opinion regarding 1) whether an in-service increase in disability was clearly and unmistakably due to natural progress, as opposed to activities during the veteran's service, and 2) whether, if the problems at L-5 during service did not pre-exist service, it was at least as likely as not that any currently diagnosed back disability was related to the in-service L5 findings, as opposed to any pre-existing low back disability.  The remand also directed the physician to specifically consider and discuss the previous VA medical examination reports, the July 1999 letter from Dr. S., and the February 2006 letter from Dr. C.

As the Veteran's representative argued in a March 2011 submission, the October 2010 examination does not comply with these directives.  The examination was conducted by a primary care nurse practitioner.  Additionally, the examiner was not responsive to the questions.  The examiner stated that there was no clear evidence in the file that supported that military service increased the back disability, and opined that the in-service back complaints were due to the natural progress of the back disability.  Thus, the examiner did not use the appropriate clear and unmistakable standard in providing the opinion and did not provide any supporting rationale.  The examiner opined that any current back disability was not related to service, but did not provide any supporting rationale.  Moreover, the examiner did not discuss the July 1999 letter from Dr. S., the February 2006 letter from Dr. C., or the previous VA examination reports.  Additionally, it was indicated that the L5 defects noted during service clearly and unmistakably preexisted service.  In light of that conclusion, it appears the question of  whether those defects were clearly and unmistakably not aggravated by service must be addressed.  Accordingly, remand is required for an examination that is both adequate and compliant with the March 2010 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, performed by a physician other than the VA physician who examined him in April 2003 and September 2005.  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  The March 2010 and this remand must be separately provided to the examiner.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner is asked to identify all current low back disabilities.  The examiner is also asked to address the following questions:

A.  Provide a diagnosis of all current back disabilities.  Regarding each diagnosed back disability, did it clearly and unmistakably exist prior to service without undergoing aggravation in service?  If the examiner finds that the disability did not pre-exist service, an explanation must be provided.  That explanation must include a discussion of the October 2010 examiner's finding that the back disability clearly and unmistakably existed prior to service.  

B.  Regarding each back disability that is found to pre-exist service, was any in-service increase in disability clearly and unmistakably due to natural progress, as opposed to activities during the Veteran's service?

C.  If a back disorder clearly and unmistakably existed prior to service, are the spondylolysis and defects in the pars interarticularis at L-5 shown on IVP during service related to that pre-existing injury?  For example, are the problems noted at L-5 part of the pre-existing back disability or a separate or additional disability?

D.  If the problems at L-5 during service did not pre-exist service, is it at least as likely as not (i.e., there is at least a 50 percent or greater probability) that any currently diagnosed back disability, to specifically include the post-service diagnoses of L4-L5 and L5-S1 spondylolithis and degenerative changes, is related to the findings at L-5 during service, as opposed to any pre-existing low back disability.

The physician must specifically consider and discuss the reports of pre-service fractured vertebra, the service treatment records, the previous VA medical examination reports, the July 1999 letter from Dr. S., and the February 2006 letter from Dr. C.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



